 



EX-10.1 STOCK PURCHASE AGREEMENT
EXECUTION VERSION
STOCK PURCHASE AGREEMENT
by and among
SFX ENTERTAINMENT, INC.,
as BUYER
LIVE NATION, INC.,
as BUYER PARENT
CPI ENTERTAINMENT RIGHTS INC.,
CONCERT PRODUCTIONS INTERNATIONAL INC.,
SAMCO INVESTMENTS LTD.
AND CERTAIN OTHERS,
as SELLERS
and
CPI ENTERTAINMENT CONTENT (2005), INC.,
CPI ENTERTAINMENT CONTENT (2006), INC.,
GRAND ENTERTAINMENT (ROW), LLC,
CPI INTERNATIONAL TOURING INC. and
CPI TOURING (USA), INC.
as the COMPANIES
and
MICHAEL COHL,
In his personal capacity and as the SELLER REPRESENTATIVE
Dated as of May 26, 2006

 



--------------------------------------------------------------------------------



 



                  1. Purchase and Sale     2  
 
  1.1   Purchase and Sale     2  
 
  1.2   Service Agreement     3  
 
  1.3   Securityholders Agreement     3  
 
  1.4   Credit Agreement     3  
 
  1.5   Further Assurances     3  
 
                2. Closing; Purchase Price     4  
 
  2.1   Closing Date     4  
 
  2.2   Purchase Price     4  
 
  2.3   Escrow Fund     4  
 
                3. Representations and Warranties     4  
 
  3.1   Representations and Warranties of the Corporate Sellers and Cohl     4  
 
  3.2   Representations and Warranties of the Buyer Group     12  
 
  3.3   Representations and Warranties of the Sellers     14  
 
  3.4   Sellers Disclosure Schedules     15  
 
                4. Covenants     16  
 
  4.1   Further Actions     16  
 
  4.2   No Inconsistent Action     16  
 
  4.3   Public Announcements     16  
 
  4.4   Tax Matters     16  
 
  4.5   Discharge of Invested Amounts     16  
 
                5. Additional Closing Actions     17  
 
  5.1   Closing Deliveries     17  
 
                6. Covenants; Action Subsequent to Closing     18  
 
  6.1   Put Option     18  
 
  6.2   Election of Cohl as Director     18  
 
  6.3   Non-Compete Covenants     19  
 
  6.4   NYSE Filing     19  
 
  6.5   Deferred Entertainment Investments     19  
 
                7. Indemnification     20  
 
  7.1   Indemnification by the Sellers and Cohl     20  
 
  7.2   Indemnification by the Buyer Group     21  
 
  7.3   Indemnification Procedures     21  
 
  7.4   Time Limits on Liability; Indemnification Cap     22  
 
  7.5   Right to Indemnification Not Affected By Knowledge or Materiality     23
 
 
  7.6   Exclusive Remedy     24  
 
                8. Miscellaneous     24  
 
  8.1   Payment of Certain Fees and Expenses     24  
 
  8.2   Notices     24  

-ii-



--------------------------------------------------------------------------------



 



                 
 
  8.3   Entire Agreement     25  
 
  8.4   Binding Effect; Benefit     25  
 
  8.5   Assignability     25  
 
  8.6   Amendment; Waiver     25  
 
  8.7   Section Headings     26  
 
  8.8   Severability     26  
 
  8.9   Counterparts     26  
 
  8.10   Applicable Law     26  
 
  8.11   Dispute Resolution     26  
 
  8.12   Jurisdiction/No Jury Trial     27  
 
  8.13   Seller Representative     27  
 
                9. Definitions     28  
 
  9.1   Defined Terms     28  
 
  9.2   Certain Additional Defined Terms     32  
 
  9.3   References     33  

-iii-



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS TO AGREEMENT
Schedules

         
Schedule 1.1
  —   Number of Purchased Shares to be Sold by each Seller
Schedule 2.2
  —   Allocation of Purchase Price to the Sellers
Schedule 3.1(a)
  —   CPI Companies and Subsidiaries; Jurisdictions
Schedule 3.1(b)(ii)
  —   Capital Structure; Ownership; Subsidiaries; Capital Contributions
Schedule 3.1(b)(iii)
  —   Entertainment Investments
Schedule 3.1(b)(iv)
  —   Equity Interests
Schedule 3.1(c)
  —   Consents and Approvals
Schedule 3.1(d)(i)
  —   Disclosed Liabilities
Schedule 3.1(d)(ii)
  —   Debt; Invested Amounts
Schedule 3.1(e)
  —   Assets; Encumbrances
Schedule 3.1(f)(i)
  —   Material Contracts
Schedule 3.1(f)(ii)
      Real Estate; Real Estate Leases
Schedule 3.1(f)(iii)
      CPI Permits
Schedule 3.1(f)(iv)
      Enforceability; No Breach
Schedule 3.1(g)
  —   Legal Proceedings
Schedule 3.1(h)(i)
  —   Insurance Policies
Schedule 3.1(h)(ii)
  —   Insurance Claims
Schedule 3.1(i)
  —   Intellectual Property
Schedule 3.1(j)
  —   Conduct of Business
Schedule 3.1(k)
  —   Certain Fees
Schedule 3.1(l)
  —   Environmental Matters
Schedule 3.1(m)
  —   Taxes
Schedule 3.1(n)
      Employees
Schedule 3.1(p)
      Transactions with Affiliates
Schedule 3.1(q)
  —   Business Relationships
Schedule 3.1(r)
      CPI Companies’ Start Date
Schedule 4.3
      Press Release
Schedule 6.5
      Deferred Entertainment Investments

-iv-



--------------------------------------------------------------------------------



 



Exhibits
Exhibit A — List of Other Sellers
Exhibit B — Cohl Services Agreement
Exhibit C — Securityholders Agreement
Exhibit D — Credit Agreement
Exhibit E — Escrow Agreement
Exhibit F — LN Securities Agreement
Exhibit G — LN Shares Legend
Exhibit H — Releases

-v-



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is made and entered into
as of May ___, 2006 by and among (i) SFX ENTERTAINMENT, INC., a Delaware
corporation (“Buyer”) and LIVE NATION, INC., a Delaware corporation (“Buyer
Parent” and together with Buyer, the “Buyer Group”), (ii) SAMCO INVESTMENTS
LTD., a Turks and Caicos company (“Majority Seller”), CONCERT PRODUCTIONS
INTERNATIONAL INC., a Barbados IBC corporation (“Concert Productions”), and CPI
ENTERTAINMENT RIGHTS INC., a Barbados corporation (“CPI Entertainment”, and
together with the Majority Seller and Concert Productions, the “Corporate
Sellers”), (iii) the other sellers identified on Exhibit A (the “Other Sellers”,
and together with the Corporate Sellers, the “Sellers”), (iv) CPI ENTERTAINMENT
CONTENT (2005), INC., a Delaware corporation (“Content 2005”), CPI ENTERTAINMENT
CONTENT, (2006) INC., a Delaware corporation (“Content 2006”) and GRAND
ENTERTAINMENT (ROW), LLC, a Delaware limited liability company (“Grand ROW”, and
together with Content 2005 and Content 2006, “Grand”), (v) CPI INTERNATIONAL
TOURING INC., a Barbados IBC corporation (“ROW Tour”), and CPI TOURING (USA),
INC., a Delaware corporation (“USA Tour”, and together ROW Tour, “Tour”) (Grand
together with Tour, the “Companies”), and (vi) MICHAEL COHL in his personal
capacity (“Cohl”) and in his capacity as the Seller Representative. Buyer, the
Sellers, the Companies, and Cohl are hereinafter referred to collectively as the
“Parties.”
RECITALS:
     1. The Majority Seller and the Other Sellers are the only shareholders of
ROW Tour and USA Tour, and the current ownership of each such Company is
identical. The sole shareholder of Content 2005 and Content 2006 is CPI
Entertainment, and the sole shareholder of CPI Entertainment is Concert
Productions.
     2. The Companies are engaged in the business of (i) promoting music concert
tours, (ii) acquiring and exploiting intellectual property rights that relate to
or derive from live entertainment performances, such as DVD rights, merchandise
rights, manuscript rights and film rights, and (iii) producing live theatrical
shows and other live projects (other than music concert tours) and
(iv) acquiring real estate and making other capital expenditures necessary to
conduct the business of any of the Companies (collectively, the “Business”).
     3. The Companies conduct the Business directly and through various
Subsidiaries. The Subsidiaries and the Companies are herein collectively
referred to as the “CPI Companies”.
     4. The Sellers desire to sell to Buyer and Buyer desires to acquire from
the Sellers, (i) 50.1% of the issued and outstanding capital stock of ROW Tour
and USA Tour, (ii) 50% of the issued and outstanding capital stock of Content
2005 and Content 2006, and (iii) Concert Production’s 50% equity interest in the
Grand ROW, in consideration for the payment by Buyer of the purchase price
provided herein, all upon the terms and conditions hereafter set forth.
     5. Buyer Parent controls Buyer through one or more subsidiaries. Buyer
Parent joins in the execution of this Agreement for the purpose of making
certain representations and

 



--------------------------------------------------------------------------------



 



warranties to, and agreements and covenants with, the Sellers, including its
agreement to issue certain shares of its capital stock as a portion of the
purchase price.
     6. The Companies join in execution of this Agreement for the purpose of
evidencing consent to consummation of the foregoing transactions and for the
purpose of making certain covenants and agreements with the Buyer Group.
     7. Cohl is a director and/or senior executive officer of certain of the
Companies and owns a controlling interest in Concert Productions. Cohl joins in
the execution of this Agreement for the purpose of evidencing his consent to the
consummation of the foregoing transactions and for the purpose of making certain
representations and warranties to, and covenants and agreements with, the Buyer
Group.
AGREEMENT
     In consideration of the premises and of the respective representations,
warranties, covenants, agreements and conditions of the Parties contained
herein, it is hereby agreed as follows:
1. Purchase and Sale.
     1.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement and as detailed below, at the Closing, the Sellers shall sell and
deliver to Buyer and Buyer shall purchase from the Sellers the following shares
of stock and other equity interests (the “Purchased Interests”) free and clear
of all Encumbrances (except pursuant to this Agreement and the Securityholders
Agreement, those arising by virtue of any action taken by or on behalf of Buyer
or its Affiliates and restrictions on transfers that may be imposed by
Applicable Laws):
     (a) The Majority Seller and the Other Sellers shall sell and deliver to
Buyer 50,100 shares of the common stock, no par value of ROW Tour, which
represents 50.1% of all of the issued and outstanding capital stock of ROW Tour;
     (b) The Majority Seller and the Other Sellers shall sell and deliver to
Buyer 50,100 shares of the common stock, par value $0.01 of USA Tour, which
represents 50.1% of all of the issued and outstanding capital stock of USA Tour;
     (c) CPI Entertainment shall sell and deliver to Buyer 500 shares of the
common stock, par value $0.01 of Content 2005, which represents 50.0% of all of
the issued and outstanding capital stock of Content 2005;
     (d) CPI Entertainment shall sell and deliver to Buyer 500 shares of the
common stock, par value $0.01 of Content 2006, which represents 50.0% of all of
the issued and outstanding capital stock of Content 2006; and
     (e) Concert Productions shall sell and deliver to Buyer 500 shares, no par
value of Grand ROW, which represents 50.0% of all of the issued and outstanding
shares of Grand ROW.

2



--------------------------------------------------------------------------------



 



At the Closing, each Seller shall deliver to Buyer certificates evidencing the
number of shares of stock included within the Purchased Interests listed next to
such Seller’s name on Schedule 1.1, duly endorsed for transfer or accompanied by
duly executed stock powers in a form acceptable to Buyer.
     1.2 Service Agreement. Subject to the terms and conditions of this
Agreement, at the Closing, (i) Cohl will cause KSC Consulting (Barbados) Inc.
(“KSC”) to execute and enter into a Services Agreement with all of the Companies
in the form of Exhibit B attached hereto (the “Cohl Services Agreement”) whereby
KSC will agree to provide the services of Cohl to the Companies and (ii) Cohl
will join in the execution of the Cohl Services Agreement.
     1.3 Securityholders Agreement. Subject to the terms and conditions of this
Agreement, at the Closing, the Companies, the Sellers (other than Concert
Productions), Cohl and Buyer shall enter into a Securityholders Agreement in the
form of Exhibit C attached hereto (the “Securityholders Agreement”).
     1.4 Credit Agreement. Subject to the terms and conditions of this
Agreement, at the Closing, the Buyer and the Companies shall enter into a Credit
Agreement in the form of Exhibit D attached hereto (the “Credit Agreement”).
     1.5 Further Assurances.
     (a) From time to time after the Closing, the Sellers and Cohl will execute
and deliver, or cause to be executed and delivered, without further
consideration, such instruments of conveyance, assignment, transfer and
delivery, or take such other actions as Buyer may reasonably request in order to
more effectively transfer, convey and assign and deliver to (i) Buyer, and to
place Buyer in possession and control of, any of the Purchased Interests or to
enable Buyer to exercise and enjoy all rights and benefits of the Sellers with
respect thereto, and (ii) the Companies, any assets, interests or rights
relating to the Business which are not currently held by the CPI Companies.
     (b) As soon as practicable but in any event within twenty (20) Business
Days after the Closing Date, the Majority Seller will deliver, and Seller
Representative will cause the Majority Seller to deliver, to the Buyer a stock
power executed in blank with respect to the LN Shares issued to the Majority
Seller pursuant to Section 2.2(ii) with a signature guarantee from a financial
institution that participates in a Medallion Signature Guarantee Program or
equivalent program satisfactory to the transfer agent.
     (c) As soon as practicable but in any event within fifteen (15) business
days after written request from Buyer, the Sellers, other than the Majority
Seller, will deliver, and the Seller Representative will cause such Sellers to
deliver, to the Buyer a stock power executed in blank with respect to the LN
Shares issued to each such Seller pursuant to Section 2.2(ii) with a signature
guarantee from a financial institution that participates in a Medallion
Signature Guarantee Program or equivalent program satisfactory to the transfer
agent.

3



--------------------------------------------------------------------------------



 



2. Closing; Purchase Price.
     2.1 Closing Date. The closing of the transactions provided for in this
Agreement (the “Closing”) shall take place at the offices of Torys LLP, 237 Park
Avenue, 20th Floor, New York, New York, at 10:00 a.m., local time, on the date
hereof (the “Closing Date”).
     2.2 Purchase Price. The aggregate purchase price (the “Purchase Price”) for
the Purchased Interests shall consist of (i) a cash purchase price equal to
Eight Million and No/100 Dollars ($8,000,000.00) (“Cash Purchase Price”), and
(ii) 1,679,373 shares of common stock of Buyer Parent, par value $.01 per share
(“LN Shares”) which shares shall be duly authorized, validly issued, fully paid
and non-assessable, and free and clear of all Encumbrances (except pursuant to
the Escrow Agreement and the LN Securities Agreement, those arising by virtue of
any action taken by or on behalf of the Sellers or their Affiliates and
restrictions on transfers that may be imposed by Applicable Laws). Schedule 2.2
attached hereto sets forth the portion of the Purchase Price that is
attributable to each Company and which is to be paid to each Seller. The Sellers
acknowledge and agree that the allocation of the Purchase Price among the
Companies and them as set forth on Schedule 2.2 is the sole responsibility of
the Sellers, and the Buyer Group and the Companies shall have no obligation or
responsibility with respect to such allocation. The Parties further agree not to
assert, in connection with any tax return, a tax audit or similar proceeding,
any allocation that differs from that set forth on Schedule 2.2.
     2.3 Escrow Fund. At the Closing, the Buyer Group shall deposit the entire
Purchase Price with the Escrow Agent pursuant to the terms of the Escrow
Agreement in the form attached hereto as Exhibit E (the “Escrow Agreement”). The
Purchase Price so deposited, together with any additions (including interest) or
reductions thereto pursuant to the Escrow Agreement, is herein referred to as
the “Escrow Fund” and the Escrow Fund shall be allocated among the Sellers in a
manner consistent with the allocation of the Purchase Price set forth on
Schedule 2.2. Subject to the provisions of Section 6.1, the Escrow Fund shall be
paid to the Sellers in accordance with the terms of the Escrow Agreement.
3. Representations and Warranties.
     3.1 Representations and Warranties of the Corporate Sellers and Cohl. Each
of the Corporate Sellers and Cohl, jointly and severally, represents and
warrants to the Buyer Group as of the date hereof, as follows:
     (a) Due Organization; Good Standing and Power. Each CPI Company is a
corporation or limited liability company duly organized, validly existing and,
if applicable, in good standing under the laws of the jurisdiction of its
organization. Schedule 3.1(a) sets forth each CPI Company, its ownership and its
jurisdiction of organization. Each CPI Company has the corporate power and
authority to own, lease and operate its assets and to conduct its business as
presently being conducted. No CPI Company is qualified to conduct business in
any foreign jurisdiction and no actions or proceedings to dissolve any of the
CPI Companies are pending.
     (b) Validity of Agreement; Capitalization.

4



--------------------------------------------------------------------------------



 



     (i) Each Seller and Cohl has the full power and authority to enter into
this Agreement and the other agreements contemplated by this Agreement (the
“Ancillary Agreements”) to which it is a party and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by the Sellers, Cohl and the Companies and this Agreement
constitutes, and the Ancillary Agreements to which a Seller, Cohl or a Company
is a party, when executed and delivered by such Party, will constitute a legal,
valid and binding obligation of such Party, enforceable against it in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and by general equity
principles. The execution, delivery and performance of this Agreement and the
Ancillary Agreements to which it is a party by each Corporate Seller and Company
has been duly authorized by all requisite corporate action on its part. The
Sellers have made available to the Buyer true and complete copies of the minute
books and stock transfer books or other similar books and records for each
Company, each of which is accurate and complete in all material respects.
     (ii) The authorized capital of and the number of issued and outstanding
shares or other equity interests of each Company is as set forth on Schedule
3.1(b)(ii). The record and beneficial ownership of the issued and outstanding
shares or other equity interests of each Company is as set forth on Schedule
3.1(b)(ii), and the Sellers are the record and beneficial owner of all such
shares or other equity interests. Except for Entertainment Investments,
Schedule 3.1(b)(ii) sets forth each Subsidiary or other Persons in which any
Company (directly or indirectly) has an equity or other ownership interest, such
Company’s ownership percentage in each such Subsidiary or other Person and the
ownership interest and percentage of any other Person in any Subsidiary. All of
the issued and outstanding shares of each CPI Company that is a corporation, or
interests of each CPI Company that is a limited liability company, have been
duly authorized and validly issued, are fully paid and nonassessable, have not
been issued in violation of any preemptive or similar rights, and have been
issued in compliance in all material respects with all Applicable Laws. Each CPI
Company has paid all required capital contributions to the extent due and
payable with respect to any partnership or limited liability company which any
CPI Company is a member or partner. Grand ROW is a manager managed limited
liability company and is taxed as a partnership for purposes of federal income
taxes. Schedule 3.1(b)(ii) sets forth the current officers, directors or
managers of each Company, and to the actual knowledge of Cohl, Gary Moss or Eric
Rosen, for each other CPI Company.
     (iii) Schedule 3.1(b)(iii) sets forth each investment (collectively, the
“Entertainment Investments”) related to concert promotions, theatrical
productions, documentaries or other entertainment events (collectively, the
“Entertainment Events”) owned by any CPI Company excluding the Deferred
Entertainment Investments, lists the CPI Company owning such investment or
rights agreement or other asset (including the entities that own the assets and
rights related to the 2005-2006 Rolling Stones Tour (the “RS Tour”)) and the

5



--------------------------------------------------------------------------------



 



percentage owned of any such Entertainment Event, the name of the entity that
owns the underlying Entertainment Event, and if such entity is not wholly owned
by the CPI Companies, the name of such entity’s general partner or manager, as
applicable, and all material agreements relating thereto or in connection
therewith (the “Entertainment Agreements”). Except for the Entertainment
Investments (including the Deferred Entertainment Investments), neither (a) the
Corporate Sellers, nor (b) Cohl or the CPI Companies or any of their Affiliates
(directly or indirectly) have an equity or other ownership interest in any
Entertainment Event. The Sellers have previously furnished Buyer with complete
and accurate copies of all written Entertainment Agreements and a written
description of all oral Entertainment Agreements.
     (iv) Except as set forth on Schedule 3.1(b)(iv), there are outstanding
(1) no shares of capital stock, other voting securities or other equity
interests (“Equity Interests”) of the CPI Companies, (2) no securities of the
CPI Companies convertible into or exchangeable for Equity Interests of the CPI
Companies, (3) no options, warrants or other rights to acquire from the CPI
Companies, and no obligation of the CPI Companies to issue or sell, any Equity
Interests or any securities of the CPI Companies convertible into or
exchangeable for Equity Interests, and (4) no equity equivalents, interests in
the ownership or earnings, or other similar rights of the CPI Companies. There
are no outstanding obligations of the CPI Companies to repurchase, redeem or
otherwise acquire any Equity Interests except the Deferred Entertainment
Investments pursuant to the terms of this Agreement. The Sellers are the record
and beneficial owner of, and upon consummation of the transactions contemplated
hereby Buyer will acquire, good, valid and marketable title to, all of the
Purchased Interests, free and clear of all Encumbrances, other than (x) those
that may arise by virtue of any actions taken by or on behalf of Buyer or its
Affiliates, (y) restrictions on transfer that may be imposed by Applicable Laws,
and (z) those arising under the terms of the Securityholders Agreement and this
Agreement. Cohl owns a controlling interest in Concert Productions.
     (c) No Approvals or Notices Required; No Conflict with Instruments. Except
as set forth on Schedule 3.1(c), the execution, delivery and performance of this
Agreement by the Sellers, Cohl and the Companies and the consummation by them of
the transactions contemplated hereby (i) does not violate (with or without the
giving of notice or the lapse of time or both) or require any consent, approval,
filing or notice under, (ii) does not result in the creation of any Encumbrance
(except pursuant to this Agreement and the Securityholders Agreement, those
arising by virtue of any action taken by or on behalf of Buyer or its Affiliates
and restrictions on transfers that may be imposed by Applicable Laws) on the
Purchased Interests or any Equity Interests of any CPI Company under, conflict
with, or result in the breach or termination of any provision of, or constitute
a default under, or result in the acceleration of the performance of the
obligations of the Sellers, Cohl or the CPI Companies under, or (iii) result in
the creation of an Encumbrance upon any asset of the CPI Companies pursuant to:
(A) Applicable Law, (B) any Permit (including liquor licenses), (C) the charters
or bylaws of the CPI Companies, or (D) any instrument or other agreement to
which the Sellers, Cohl or the

6



--------------------------------------------------------------------------------



 



Companies are a party or by which any of them or any of their assets are bound
or affected. The Purchased Interests are transferable and assignable to Buyer as
contemplated by this Agreement without the waiver of any right of first refusal
or the consent of any other party being obtained, and there exists no
preferential right of purchase in favor of any Person with respect of any of the
Purchased Interests or the Business other than as disclosed on
Schedule 3.1(b)(iii).
     (d) Financial Information.
     (i) The CPI Companies do not have any liability or obligation, whether
accrued, absolute, contingent, or otherwise, other than (1) those arising under
Entertainment Agreements, the Material Contracts listed on Schedule 3.1(f), and
Minor Contracts not required to be listed on Schedule 3.1(f) pursuant to Section
3.1(f), and this Agreement and the Ancillary Agreements, (2) those arising in
the ordinary course of business to trade creditors or service providers, none of
which liabilities individually exceed $50,000, (3) those that will be discharged
as contemplated by Section 4.5 or Section 6.5(c), and (4) those identified on
Schedule 3.1(d)(i) or Schedule 3.1(d)(ii) (collectively, the “Disclosed
Liabilities”). Schedule 3.1(d) further identifies all accruals or reserves
maintained on the books of the CPI Companies and all accruals and reserves are
adequate to cover the liabilities associated therewith and have been established
in accordance with GAAP and good business practices.
     (ii) Except as set forth on Schedule 3.1(d)(ii) or that will be discharged
as contemplated by Section 4.5 or Section 6.5(c), the CPI Companies have no
“Debt”. As used herein, the term Debt means, without duplication, (1) all
indebtedness of the CPI Companies for borrowed money, (2) all obligations of the
CPI Companies evidenced by bonds, notes, letters of credit, debentures or other
similar arrangements, (3) all obligations of the CPI Companies as lessees under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (4) all guarantees by the CPI Companies of the debts or obligations of
any other Person and (5) all debt, whether or not of the type described in
clauses (1) through (3) above to the extent secured by a lien on the property of
the CPI Companies. Not limiting the generality of any of the foregoing
provisions of this Section 3.1(d), the column titled “Funding Required” in
Schedule 1 to the Credit Agreement sets forth all funds invested or otherwise
expended on behalf of the CPI Companies by the Sellers, Cohl or any of their
Affiliates to the extent such amounts have not been reimbursed or discharged
prior to the funding of the amounts referenced in Section 4.5 (the “Invested
Amounts”).
     (iii) Except as set forth on Schedule 3.1(d)(iii), since their formation,
the CPI Companies have not (1) declared or paid any dividend or made any other
distribution to their owners, (2) made or authorized any capital expenditures
which individually or in the aggregate would exceed $50,000.00 other than
capital expenditures required by Entertainment Agreements or the Material
Contracts disclosed on Schedule 3.1(f), or (3) entered into any agreement,
commitment or understanding, whether or not in writing, with respect to any of
the foregoing.

7



--------------------------------------------------------------------------------



 



     (iv) None of the profits or earnings that have been or will be derived from
the promotion of the RS Tour have or shall inure to or for the benefit of any of
the Sellers or any Affiliate of one or more of the Sellers other than (i) the
CPI Companies and (ii) earnings in an amount not to exceed US $100,000 which
will inure to the benefit of Concert Productions.
     (e) Title to Properties; Absence of Liens and Encumbrances. All of the
material assets of the Companies other than the Entertainment Investments are
set forth on Schedule 3.1(e). Each CPI Company owns good and valid title to all
of its assets, free and clear of all Encumbrances, other than the Encumbrances
set forth on Schedule 3.1(e) and other than Permitted Encumbrances.
     (f) Properties, Contracts, Permits and Other Data.
     (i) Schedule 3.1(f)(i) sets forth all agreements, instruments or other
contracts pertaining to the Business to which the CPI Companies or an Affiliate
of the CPI Companies is a party, the benefits of which are enjoyed by the
Business or to which any of the material assets of the CPI Companies is subject
other than contracts which (1) are Entertainment Agreements or (2) were entered
into in the ordinary course of business and do not restrict the ability of the
CPI Companies to conduct the Business in any jurisdiction or in any manner, and
do not involve the receipt or payment of more than $50,000 individually (the
contracts, agreements or instruments required to be so listed together with the
Entertainment Agreements are herein defined as “Material Contracts” and the
contracts, agreements or instruments not required to be so listed are herein
defined as the “Minor Contracts”).
     (ii) The CPI Companies do not own and never have owned any real property.
Schedule 3.1(f)(ii) sets forth the real estate currently leased or held for use
by the CPI Companies other than arrangements for use of entertainment venues for
presentation of any one or more performances of an Entertainment Event (the
“Real Estate”). Schedule 3.1(f)(ii) also sets forth each lease, license or other
occupancy agreement relating to any of the Real Estate (“Real Estate Leases”).
The CPI Companies are not a party or otherwise committed to become a party to
any Real Estate Lease except as set forth on Schedule 3.1(f)(ii), whether as a
lessee, sublessee, lessor, sublessor, licensor, licensee, sublicensor or
sublicensee or otherwise; and
     (iii) Schedule 3.1(f)(iii) sets forth the material Permits maintained by
any CPI Company relating to the development, use, maintenance or occupation of
the CPI Companies’ properties, Real Estate, or the operation of the Business
(other than sales and use tax Permits and franchise tax registrations) (the “CPI
Permits”).
     (iv) Except as set forth on Schedule 3.1(f)(iv), the Material Contracts,
Minor Contracts, Real Estate Leases and CPI Permits are in full force and effect
and are valid and enforceable in accordance with their respective terms, except

8



--------------------------------------------------------------------------------



 



where the failure to be in full force and effect and valid and enforceable would
not individually or in the aggregate have a Material Adverse Effect. Except as
set forth on Schedule 3.1(f)(iv), the CPI Companies and their Affiliates are not
in material breach or default in the performance of any obligation under any
Material Contract, Minor Contract, Real Estate Lease or CPI Permit and, to the
Knowledge of the Corporate Sellers, no other party thereto is in such a breach
or default and no event has occurred or has failed to occur whereby any of the
other parties thereto have been or will be released therefrom or will be
entitled to refuse to perform thereunder. Except as set forth on
Schedule 3.1(f)(iv), the CPI Companies have all material Permits required for
the conduct of the Business as presently conducted. Except as set forth on
Schedule 3.1(f)(iv), there are no outstanding powers of attorney relating to or
affecting the CPI Companies.
     (g) Legal Proceedings. Except as set forth on Schedule 3.1(g), (i) there is
no litigation, proceeding, claim or governmental investigation pending (but with
respect to any concert tour managed by Buyer Group or their Affiliates, this
representation is limited to the actual knowledge of Cohl, Gary Moss or Eric
Rosen) or, to the Knowledge of the Corporate Sellers, threatened, that seeks
relief or damages against the CPI Companies or any of the respective assets or
the Business or which would prevent the consummation of the transactions
contemplated by this Agreement and (ii) none of the Sellers, Cohl or the CPI
Companies has been charged with any violation of or, to the Knowledge of the
Corporate Sellers, threatened with a charge or violation of, any provision of
Applicable Laws (for purposes of this clause (ii), with respect to Cohl and the
Sellers, the scope of the representations shall be limited to charges or
violations of Applicable Laws relating to the CPI Companies or the Business). To
the Knowledge of the Corporate Sellers, none of the CPI Companies, or their
Affiliates, or any director, officer, employee or agent of any of them has,
directly or indirectly, paid or delivered any fee, commission or other sum of
money or item of property to any broker, finder, agent, governmental official or
other Person, in any matter related to the Business of the CPI Companies, which
would be illegal under Applicable Laws.
     (h) Insurance.
     (i) Schedule 3.1(h)(i) sets forth the insurance policies relating to the
insurable properties of the CPI Companies and the conduct of the Business other
than those arranged for by the Buyer Group or their Affiliates. All premiums due
and arising thereon have been paid on a current basis and such policies are in
full force and effect.
     (ii) Schedule 3.1(h)(ii) sets forth all pending or outstanding insurance
claims of the CPI Companies against the CPI Companies’ insurance companies.
     (i) Intellectual Property. Schedule 3.1(i) sets forth the CPI Companies’
right, title or interest in or to any material Intellectual Property (the “CPI
Intellectual Property”). Except as set forth on Schedule 3.1(i), (i) the CPI
Companies own and/or validly license all of the Intellectual Property necessary
for the conduct of the Business as presently conducted (excluding the Deferred
Entertainment Investments); (ii) to the

9



--------------------------------------------------------------------------------



 



Knowledge of the Corporate Sellers, there is no reasonable basis for the
assertion by any Person of any claim against Buyer or the CPI Companies with
respect to the use by the CPI Companies of the CPI Intellectual Property;
(iii) to the Knowledge of the Corporate Sellers, the CPI Companies are not
infringing or violating and have not infringed or violated, any rights of any
Person with respect to the CPI Intellectual Property described in clause (i);
(iv) to the Knowledge of the Corporate Sellers, no other Person is infringing or
violating, or has infringed or violated, any rights of the CPI Companies with
respect to the CPI Intellectual Property; and (v) the CPI Intellectual Property
is not subject to any order, injunction or agreement respecting its use.
     (j) Conduct of Business in Compliance with Applicable Laws. Except as set
forth on Schedule 3.1(j), each of the CPI Companies has conducted the Business
in compliance with all Applicable Laws, except as would not, individually or in
the aggregate, have a Material Adverse Effect.
     (k) Certain Fees. None of the Companies or their respective officers,
directors or employees, nor the Sellers, on behalf of the Companies or
themselves, have employed any broker or finder or incurred any other liability
for any brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated hereby.
     (l) Environmental, Health and Safety Compliance. Except as set forth on
Schedule 3.1(l):
     (i) to the Knowledge of the Corporate Sellers, each of the CPI Companies
is, and has continuously been, in compliance in all material respects with all
applicable Environmental Laws; and
     (ii) neither Cohl nor any of the CPI Companies has received any written
notice or claim that any of the CPI Companies is or may be liable to any Person
as a result of any Hazardous Substances generated, treated or stored at any real
estate at any time leased by the CPI Companies or discharged, emitted, released
or transported from any real estate at any time leased by the CPI Companies in
the conduct of the Business.
     (m) Taxes. Except as set forth on Schedule 3.1(m), for the past five years,
the Companies have caused to be timely filed with appropriate federal, state,
local, foreign, provincial and other Governmental Entities all Tax Returns
required to be filed with respect to the CPI Companies or the conduct of the
Business and have paid, caused to be paid, or adequately reserved for on the
books of the CPI Companies all Taxes claimed to be due from or with respect to
such Tax Returns or which are or will become payable with respect to all periods
prior to Closing. Except as set forth on Schedule 3.1(m), no extension of time
has been requested or granted with respect to the filing of any Tax Return or
payment of any Taxes, and no issue has been raised or adjustment proposed by any
taxing authority in connection with any of the CPI Companies’ Tax Returns, and
there are no outstanding agreements or waivers that extend any statutory period
of limitations applicable to any federal, state, local, foreign, or provincial
Tax Returns that include or reflect the use and operation of the CPI Companies,
or the conduct of the

10



--------------------------------------------------------------------------------



 



Business. Except as set forth on Schedule 3.1(m), none of Cohl, the Corporate
Sellers or any of the CPI Companies have received or have knowledge of any
notice of deficiency, assessment, audit, investigation, or proposed deficiency,
assessment or audit with respect to the CPI Companies or the conduct of the
Business by the CPI Companies from any taxing authority. Except as set forth on
Schedule 3.1(m), none of the CPI Companies has taken action which is not in
accordance with past practice that could defer any liability for Taxes from any
taxable period ending on or before the Closing Date to any taxable period ending
after such date and none of the CPI Companies has consented to the application
of Section 341(f) of the Code. All monies required to be held or collected by
each CPI Company and a portion of any such Taxes to be paid by each CPI Company
to any taxing authority has been collected or withheld and either paid to the
respective taxing authority or set aside in accounts for such purposes. All
foreign, state and local jurisdictions where each CPI Company has filed Tax
Returns since their respective formation are set forth on Schedule 3.1(m). No
claim has been made by any taxing authority in any jurisdiction not set forth on
Schedule 3.1(m) that any CPI Company is or may be subject to taxation by such
jurisdiction. None of the CPI Companies has ever been a member of any
affiliated, consolidated, combined or unitary group, or filed or been included
in a combined, consolidated or unitary tax return, and none of the CPI Companies
are currently under a contractual obligation to indemnify any other Person with
respect to Taxes. None of the CPI Companies is or ever has been a party to or
bound by any Tax sharing, Tax allocation, or similar agreement or arrangement.
Except as set forth on Schedule 3.1(m), none of the CPI Companies has ever been
a member of, or had an interest in, any partnership, joint venture, trust,
limited liability company or other entity, the taxable income of which is or was
required to be taken into account by the Companies on their tax return in whole
or in part. The restructuring, capital contributions, assignments and other
corporate reorganizations undertaken by the Sellers, the Companies and the
Subsidiaries prior to Closing (herein collectively called the “Corporate
Restructuring”) was undertaken and effectuated in such a manner that no Taxes
are owed or shall be owed by any of the CPI Companies or any shareholder or
other owner of the Companies by reason of, arising out of or relating to the
Corporate Restructuring.
     (n) Labor Matters. The CPI Companies do not have and never have had, any
employees other than Cohl or as set forth on Schedule 3.1(n). Schedule 3.1(n)
sets forth the name, title and current hourly or annualized salary for all
employees of the CPI Companies, together with vacation and severance benefits to
which each employee is entitled.
     (o) Employee Benefit Plans and Arrangements. None of the CPI Companies has,
or ever has had, any liability under (or otherwise have been bound with respect
to) any employee benefit plan or other similar arrangement, including (1) any
profit-sharing, deferred compensation, bonus, stock options, equity
compensation, stock purchase, pension, retainer, consulting, retirement,
severance or incentive compensation plan, agreement or arrangement, (2) any
welfare benefit plan, agreement or arrangement or any plan, agreement or
arrangement providing for “fringe benefits” or perquisites to employees,
officers, directors or agents, including but not limited to benefits relating to
automobiles, clubs, vacation, child care, parenting or maternity leave,
sabbaticals, sick

11



--------------------------------------------------------------------------------



 



leave, medical expenses, dental expenses, disability, accidental death or
dismemberment, hospitalization, life insurance and other types of insurance,
(3) any employment agreement (other than with Cohl), or (4) any other “employee
benefit plan” (within the meaning of Section 3(3) of ERISA).
     (p) Transactions with Affiliates. Except for this Agreement and the
Ancillary Agreements and except as set forth on Schedule 3.1(p), none of Cohl
nor any shareholder, director or officer of the CPI Companies or the Corporate
Sellers, and no associate or Affiliate of Cohl or any such shareholder, director
or officer is currently, directly or indirectly, a party to any executory
transaction with the CPI Companies. For the purposes of this Section 3.1(p)
only, an “associate” of any shareholder, director or officer means a member of
the immediate family of such shareholder, director or officer or any
corporation, partnership, trust or other entity in which such shareholder,
director, officer or employee has a substantial ownership or beneficial interest
or is a director, officer, partner or trustee, or Person holding a similar
position.
     (q) Business Relationships. Except as set forth on Schedule 3.1(q), none of
the Corporate Sellers, Cohl or the CPI Companies have received any written
notice that any Person or entity with whom the CPI Companies do business will
not continue to do business with such entity after the Closing Date on terms and
conditions substantially the same as those prevailing during the past twelve
(12) months, as a result of the transactions contemplated in this Agreement.
     (r) CPI Companies’ Start Date. None of the CPI Companies had undertaken any
business activities or operations, owned any assets or incurred any liabilities
at any time on or before the dates specified on Schedule 3.1(r) (being their
respective dates of formation) provided, however, the Buyer Group acknowledges
that in connection with the Corporate Restructuring, the CPI Companies have
acquired certain assets and assumed certain liabilities which were in existence
prior to their respective formation dates, all of which liabilities are
disclosed on Schedule 3.1(d)(i) and Schedule 3.1(d)(ii) to the extent required
pursuant to the terms of Section 3.1(d).
     (s) No Other Representations Acknowledgement. Cohl and the Sellers
acknowledge that neither the Buyer Group nor any of their Affiliates or any of
their respective directors, officers, employees, agents, advisors or
representatives makes any representation or warranty, either express or implied,
to the Sellers or Cohl or their agents or representatives, except for the
representations and warranties set forth in this Agreement (including the
Schedules attached hereto), in the Ancillary Agreements or in any certificate or
other instrument delivered in connection herewith or therewith.
     3.2 Representations and Warranties of the Buyer Group. Buyer represents and
warrants to the Sellers and Cohl as of the date hereof, as follows:
     (a) Due Organization; Good Standing and Power. Each of Buyer and Buyer
Parent is a corporation duly organized, validly existing and in good standing
under the laws of Delaware. Each of Buyer and Buyer Parent has all corporate
power and authority to enter into this Agreement and the Ancillary Agreements
and to perform their

12



--------------------------------------------------------------------------------



 



respective obligations hereunder and thereunder. Each of Buyer and Buyer Parent
has the corporate power and authority to own, lease and operate its assets and
to conduct its business as now conducted. Each of Buyer and Buyer Parent is duly
authorized, qualified or licensed to do business as a foreign corporation and is
in good standing in each jurisdiction in which its right, title and interest in
or to any of its assets or the conduct of its business, requires such
authorization, qualification or licensing, except for the failure to so qualify
or to be in good standing in such other jurisdiction that would not have a
material adverse effect. No action or proceeding to dissolve the Buyer or Buyer
Parent is pending.
     (b) Authorization and Validity of Agreement. The execution, delivery and
performance of this Agreement by each of Buyer and Buyer Parent and the
consummation by each of Buyer and Buyer Parent of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on its part.
No other corporate action is necessary for the authorization, execution,
delivery and performance by each of Buyer and Buyer Parent of this Agreement and
the consummation by each of Buyer and Buyer Parent of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by each
of Buyer and Buyer Parent and constitutes a legal, valid and binding obligation
of each of Buyer and Buyer Parent , enforceable against each of Buyer and Buyer
Parent in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and by general equity principles.
     (c) No Approvals or Notices Required; No Conflict with Instruments. Except
as specifically contemplated by this Agreement, the execution, delivery and
performance of this Agreement by each of Buyer and Buyer Parent and the
consummation by it of the transactions contemplated hereby (i) will not violate
(with or without the giving of notice or the lapse of time or both), or require
any consent, approval, filing or notice under any provision of any law, rule or
regulation, court order, judgment or decree applicable to it, and (ii) will not
conflict with, or result in the breach or termination of any provision of, or
constitute a default under, or result in the acceleration of the performance of
its obligations under, its charter or bylaws or any indenture, mortgage, deed of
trust, lease, licensing agreement, contract, instrument or other agreement to
which Buyer or Buyer Parent is a party or by which Buyer or Buyer Parent or any
of their respective assets or properties are bound.
     (d) Certain Fees. None of the Buyer Group, nor any of their officers,
directors or employees, on behalf of them, have employed any broker or finder or
incurred any other liability for any brokerage fees, commissions or finders’
fees in connection with the transactions contemplated hereby.
     (e) Capitalization. Buyer Parent’s capital stock consists of
(i) 450,000,000 shares of common stock, par value $.01 per share (“Buyer Parent
Common Stock”) of which 69,793,312 shares were outstanding as of May 5, 2006,
and (ii) 50,000,000 shares of preferred stock, par value $.01 per share, of
which no shares are outstanding as of the date hereof. The outstanding shares of
capital stock of Buyer Parent have been duly authorized, validly issued and
fully paid and non-assessable. The LN Shares to be

13



--------------------------------------------------------------------------------



 



delivered hereunder (i) have been duly authorized and, when issued and delivered
to the Sellers under the terms of this Agreement, will be validly issued and
fully paid and non-assessable and (ii) represent 2.50% of the issued and
outstanding capital stock of the Buyer Parent as of December 21, 2005 on a
fully-diluted basis.
     (f) LN SEC Documents. Buyer Parent has filed or caused to be filed on a
timely basis with the U.S. Securities and Exchange Commission (the “SEC”) all
reports, schedules, forms, statements, exhibits and other documents required to
be filed by it pursuant to the reporting requirements of Section 13 or Section
15(d) of the Securities Exchange Act of 1934, as amended (“34 Act Reports” and,
together with all registration statements filed by Buyer Parent with the SEC
pursuant to the Securities Act, the “LN SEC Documents”); provided, however, 34
Act Reports shall not include Forms 3, Forms 4 or any other filings or reports
required to be made by shareholders, officers or directors of Buyer under the
Securities Exchange Act of 1934. None of the LN SEC Documents contained, when
made, any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements made, in light of circumstances
under which they were made, not misleading in a material manner. Since the date
of filing the latest LN SEC Document, there has not been any change in the
assets, liabilities, financial condition or operations of Buyer Parent or its
subsidiaries from that reflected in such LN SEC Document other than changes in
the ordinary course of business, which have not had any material affect on the
assets, liabilities, financial condition or operation of Buyer Parent and its
subsidiaries taken as a whole.
     (g) No Other Representations Acknowledgement. The Buyer Group acknowledges
that neither Cohl, any Seller, any Company nor any of their Affiliates or any of
their respective directors, officers, employees, agents, advisors or
representatives makes any representation or warranty, either express or implied,
to the Buyer or its agents or representatives, except for the representations
and warranties set forth in this Agreement (including the Schedules attached
hereto), in the Ancillary Agreements or in any certificate or other instrument
delivered in connection herewith or therewith.
     3.3 Representations and Warranties of the Sellers. Each of the Sellers,
severally and not jointly, represents and warrants to the Buyer Group as of the
date hereof, as follows:
     (a) Each Seller represents that he is acquiring the LN Shares for his own
account for investment only and not with a view to offer for sale or other
disposition in connection with any distribution of all or any part thereof
(although the disposition of each Seller’s LN Shares shall remain within each
such Person’s discretion subject to Applicable Law and contractual limitations),
except pursuant to an applicable exemption under the Securities Act or a
registration thereunder.
     (b) Each Seller represents that he has had access, and reviewed to the
extent he deems appropriate, the LN SEC Documents. Each Seller further
represents that he has had an opportunity to ask questions of and to receive
answers from Buyer Parent regarding Buyer Parent and its business, assets,
results of operations and financial condition and terms and conditions of the
issuance of the LN Shares pursuant to the terms hereof.

14



--------------------------------------------------------------------------------



 



     (c) Each Seller represents that he can bear the economic risk of his
investment in the LN Shares and has such knowledge and experience in financial
business matters and that he is capable of bearing and managing the risk of
investment in LN Shares, and that the Buyer Parent intends to make the filings
required to comply with Regulation D, and that he is an accredited investor as
defined in Regulation D under the Securities Act.
     (d) Each Seller understands that the LN Shares, when issued to such Seller,
will not have been registered pursuant to the Securities Act or any applicable
states securities law, the LN Shares will be characterized as “restricted
securities” under federal securities laws, and that under such laws and
applicable regulations, LN Shares cannot be sold or otherwise disposed of
without registration under the Securities Act or an exemption therefrom. In this
connection, each Seller represents that he is familiar with Rule 144 promulgated
under the Securities Act as currently in effect and understands that the resale
limitations imposed thereby under the Securities Act and that additional resale
limitations will be applicable to a Seller under Rule 144 if the Seller is
deemed to be an affiliate of Buyer Parent under the Securities Act. Sellers
further acknowledge that officers and directors of Buyer Parent and its
Affiliates are subject to further limitations on sales of securities of Buyer
Parent.
     (e) In addition to the limitations on the sale or the resale of LN Shares
described in Section 3.3(d), Sellers and Buyer Parent shall enter into a Lockup
and Registration Rights Agreement in the form of Exhibit F attached hereto (the
“LN Securities Agreement”), which LN Securities Agreement shall provide further
limitations on the resale of the LN Shares. Other than pursuant to the terms of
the LN Securities Agreement, Buyer Parent shall be under no obligation to
register any of the LN Shares pursuant to the terms of this Agreement or
otherwise.
     (f) It is agreed and acknowledged by each Seller that the certificates
representing the LN Shares shall each conspicuously set forth on the face or
back thereof, a legend in the form of Exhibit G attached hereto.
     3.4 Sellers Disclosure Schedules. The Sellers Disclosure Schedules are
qualified in their entirety by reference to specific provisions in this
Agreement. The fact that any item of information or references to dollar amounts
is contained in the Sellers Disclosure Schedules shall not be construed to mean
that such information is (i) required to be disclosed by this Agreement or
(ii) a basis or standard for interpreting the terms “materiality,” “materially,”
“material” or “Material Adverse Effect” as used in this Agreement. Nothing in
the Sellers Disclosure Schedules constitutes an admission of any liability or
obligation of the Sellers, the CPI Companies or Cohl to any third party, nor an
admission of any liability or obligation to any third party against the
interests of the Sellers, the CPI Companies or Cohl. The schedule headings in
the Sellers Disclosure Schedules are for convenience of reference only and shall
not be deemed to alter or affect the express description of the Sellers
Disclosure Schedules as set forth in this Agreement. To the extent applicable,
any matter set forth in one section of the Sellers Disclosure Schedules which
could, based solely on the substance of the disclosure itself, reasonably be
determined to be applicable to another section of the Sellers Disclosure
Schedules or to modify another representation or warranty of the Sellers, the
Companies or Cohl on its face shall be

15



--------------------------------------------------------------------------------



 



deemed to be set forth in each other section of the Sellers Disclosure Schedules
or to modify the representation and warranty to which it is applicable.
4. Covenants.
     4.1 Further Actions. Subject to the terms and conditions hereof, the
Sellers (with respect to clauses (iii) and (iv) only), Cohl, the Companies and
the Buyer Group will each use their commercially reasonable efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement, including using commercially reasonable efforts:
(i) to obtain all licenses, Permits, consents, approvals, authorizations,
qualifications and orders of Governmental Entities and parties to contracts with
the CPI Companies or the Buyer Group as are necessary for the consummation of
the transactions contemplated hereby and as have not been obtained prior to the
Closing Date; (ii) to effect all necessary registrations and filings; (iii) to
cause the execution of the various agreements attached hereto as Exhibits; and
(iv) to furnish to each other such information and assistance as reasonably may
be requested in connection with the foregoing. Where the consent of any third
party is required under the terms of any of the CPI Companies’ leases or
contracts to the transactions contemplated by this Agreement, Cohl and the
Companies will use commercially reasonable efforts to obtain such consent on
terms and conditions not less favorable than as in effect on the date hereof.
Cohl, the Companies and the Buyer Group shall cooperate fully with each other to
the extent reasonably required to obtain such consents.
     4.2 No Inconsistent Action. No Party shall take any action inconsistent
with its obligations under this Agreement or which could materially hinder or
delay the consummation of the transactions contemplated by this Agreement.
     4.3 Public Announcements. Except as may be required by Applicable Law (it
being acknowledged by the Sellers and Cohl that the Buyer Parent will file a
Form 8-k with the Securities and Exchange Commission following the Closing), and
any applicable stock exchange or the National Association of Securities Dealers,
Inc., neither the Buyer Group, on the one hand, nor the Sellers, Cohl and the
Companies, on the other, shall issue any press release or otherwise make any
public statements or filings with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of the other party (a copy
of the agreed upon press release to be released promptly following the Closing
is attached as Schedule 4.3); provided, however, in no event shall any such
release, statement or filing (including the Form 8-k referred to above) be made
by a Party without first having provided the other Party with a right to review
and comment upon the same.
     4.4 Tax Matters. The Companies shall prepare, or cause to be prepared, and
file, or cause to be filed, all Tax Returns for the CPI Companies for all
periods ending on or prior to the Closing Date which are filed after the Closing
Date.
     4.5 Discharge of Invested Amounts. At the Closing, pursuant to the terms of
the Credit Agreement, Buyer shall fund the “Initial Advance” (as such term is
defined in the Credit Agreement) for the sole purpose of allowing the Companies
to discharge the Invested Amounts.

16



--------------------------------------------------------------------------------



 



5. Additional Closing Actions.
     5.1 Closing Deliveries. At the Closing:
     (a) Employment Agreements. The Cohl Services Agreement shall be executed
and delivered by the Companies, Cohl and KSC.
     (b) Escrow Agreement. The Escrow Agreement shall be executed and delivered
by the Seller Representative (for himself and for and on behalf of the Sellers
which the Sellers hereby authorize), the Buyer Group and Wells Fargo Bank, N.A.,
as Escrow Agent.
     (c) Securityholders Agreement. The Shareholders Agreement shall be executed
and delivered by the Companies, the Sellers, Buyer and Cohl.
     (d) The LN Securities Agreement. The LN Securities Agreement shall be
executed and delivered by the Sellers and Buyer Parent.
     (e) Credit Agreement. The Credit Agreement shall be executed and delivered
by the Buyer and the Companies.
     (f) Licenses and Consents. All material licenses, Permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
or any other third parties required to consummate the transactions contemplated
by this Agreement and/or which are reasonably necessary to enable (i) Buyer to
own the Purchased Interests, including each of the consents and approvals listed
on Schedule 3.1(c) and (ii) the Sellers to own the LN Shares, shall have been
obtained and shall be in full force and effect (except as may otherwise be
agreed by Buyer as regards clause (i) above with respect to the approval and
consents listed on Schedule 3.1(c), such agreement to be evidenced by Buyer
proceeding with the Closing).
     (g) Legal Opinion with Respect to ROW Tour. The Corporate Seller and Cohl
shall cause to be delivered legal opinions in the form agreed to by the parties
with respect to ROW Tour.
     (h) Other Document Deliveries to Buyer. Buyer shall receive all the
certificates, instruments and documents listed below:
     (i) the certificates and instruments contemplated by Section 1.1;
     (ii) to the extent required by Buyer in furtherance of Buyer’s rights
pursuant to the Securityholders Agreement, the written resignation of applicable
officers, directors and managers of the CPI Companies, such resignations to be
effective concurrently with the Closing Date;
     (iii) certificates from applicable governmental officials of the
jurisdiction of incorporation or organization of each Company as to the legal
existence and good standing of such Company in such jurisdiction;

17



--------------------------------------------------------------------------------



 



     (iv) releases in the form attached hereto as Exhibit H executed by the
Sellers; and
     (v) certified copies of all corporate actions taken by the Companies and
the Corporate Sellers to properly authorize the transactions contemplated by
this Agreement or incidental thereto, and such other instruments and documents
as reasonably requested by counsel to the Buyer.
     (i) Other Document Deliveries to Sellers. Sellers shall receive certified
copies of all corporate actions taken by the Buyer to properly authorize the
transactions contemplated by this Agreement or incidental thereto and such other
instruments and documents as reasonably requested by counsel to the Sellers.
6. Covenants; Action Subsequent to Closing.
     6.1 Put Option. Upon the terms and provisions set forth herein, Buyer will
have an option (“Put Option”) to require the Sellers to repurchase all of the
Purchased Interests. The Put Option may be exercised by Buyer at any time on or
before November 30, 2006 by notice to the Sellers and the Escrow Agent. The Put
Option may be exercised for any reason within Buyer’s sole and absolute
discretion. If Buyer properly exercises the Put Option, then the following
provisions will apply:
     (a) The Escrow Fund will be released from escrow to Buyer.
     (b) Buyer will convey and transfer all of the Purchased Interests to the
Sellers free of any Encumbrances (other than restrictions on transfers that may
be imposed by Applicable Laws and those that may arise by virtue of any actions
taken by or on behalf of the Sellers or their Affiliates) and in the same
proportions set forth on Schedule 2.2.
If the Put Option expires without having been properly exercised by Buyer, the
Escrow Fund will be released from escrow to the Sellers.
     6.2 Election of Cohl as Director. Promptly as reasonably possible after the
Closing Date but not more than five business days thereafter, subject to
approval of Buyer Parent’s Board of Directors, Buyer Parent shall cause Cohl to
be appointed to the board of directors of Buyer Parent as a “Class I” director
(as described in Article 6, Section 3 of the Certificate of Incorporation of
Buyer Parent) and shall cause Cohl to be provided with the benefit of the same
Director and Officer insurance as is provided to non-executive directors of
Buyer Parent. Cohl shall promptly file all forms with the SEC as may be required
by Applicable Law to the extent requested of Cohl by Buyer Parent. Subject to
the fiduciary duties of the Board of Directors of Buyer Parent, the Buyer Parent
will include Cohl on the slate of directors for a three (3) year term to be
voted on by the shareholders of Buyer Parent at the 2007 annual meeting,
provided that at the time such slate is so designated, Cohl remains an executive
officer of the Companies and the Buyer Parent or its Affiliate retains an
ownership interest of the Purchased Interests; and further provided that
following such inclusion, the Buyer Group shall have no further obligation or
liability under this Section.

18



--------------------------------------------------------------------------------



 



     6.3 Non-Compete Covenants. Cohl acknowledges and agrees that (i) pursuant
to the terms of the Services Agreement, he will agree to certain non-compete and
other restrictions (“Non-Compete Covenants”) for the benefit of the Buyer Group
and the CPI Companies, (ii) such Non-Compete Covenants are being provided in
order to allow the Buyer Group to realize the full benefit of the bargain in
connection with the purchase of the Purchased Interests, and (iii) the Buyer
Group would not be willing to enter into this Agreement in the absence of such
Non-Compete Covenants. Cohl further acknowledges and agrees that the Buyer
Group’s agreement to enter into this Agreement and the covenants and agreements
of the Buyer Group and the CPI Companies set forth hereunder and in the other
agreements contemplated hereby (including the Services Agreement), shall and do
constitute sufficient consideration for Cohl to agree to the Non-Compete
Covenants.
     6.4 NYSE Filing. As soon as practicable following the Closing, Buyer Parent
shall cause the LN Shares to be listed on the New York Stock Exchange, including
filing the notice of issuance of the LN Shares as required pursuant to the rules
of the New York Stock Exchange and remitting any required filing fees.
     6.5 Deferred Entertainment Investments.
     (a) The Corporate Sellers and/or Cohl own and/or control the Deferred
Entertainment Investments. “Deferred Entertainment Investments” means,
collectively, (i) an investment in 100% of the issued and outstanding capital
stock of Concert Productions International B.V., a Dutch B.V. (the “CPI B.V.
Investment”), (ii) an investment in 100% of the issued and outstanding capital
stock of Grand Theatricals (UK) Ltd., a U. K. corporation (the “Grand
Theatricals Investment”), (iii) an investment in The Really Useful Financial
Services Co. Ltd., a U. K. corporation (the “Really Useful Investment”),
(iv) the right to acquire an ownership interest in Blast City Inc., an Ontario
corporation (such interest if acquired, the “Blast City Investment”) and (v) an
investment in Ultrastar Entertainment LLC, a Delaware limited liability company
(the “Ultrastar Investment”), all as more particularly described on
Schedule 6.5. The Corporate Sellers and Cohl shall transfer or cause to be
transferred the Deferred Entertainment Investments to the indicated Companies
(subject to Section 6.5(b) and, in the case of the Blast City Investment,
subject to clause (e) below) in a form reasonably acceptable to the Buyer (each
such transfer herein being referred to as a “Deferred Investment Transfer”), and
such Companies shall complete such transfers on the terms provided for herein,
as follows:
     (A) as regards the CPI B.V. Investment, to Tour within 90 days after
completion of the European leg of the RS Tour;
     (B) as regards the Grand Theatricals Investment, to Grand within 120 days
after the Closing Date;
     (C) as regards the Really Useful Investment, to Grand within 120 days after
the Closing Date;

19



--------------------------------------------------------------------------------



 



     (D) as regards the Ultrastar Investment, to Tour within 120 days after the
Closing Date; and
     (E) as regards the Blast City Investment, within 60 days after such
interest is acquired.
     (b) The Parties acknowledge that it may be more tax advantageous for the
Buyer and/or the Sellers to have a particular Deferred Investment Transfer
effected to a different entity than the Companies indicated in Section 6.5(a).
The Buyer and the Sellers shall accommodate any such request by the other (which
request by the Sellers shall be made by the Seller Representative on their
behalf), including a request to utilize a new jointly-owned entity, provided
that such accommodation is not prejudicial to the other acting reasonably and in
good faith.
     (c) In connection with each Deferred Investment Transfer of a Deferred
Entertainment Investment, the transferee Company shall reimburse any and all
funds invested or otherwise expended in connection with such Deferred
Entertainment Investment, which reimbursement shall be funded by Buyer pursuant
to the Credit Agreement (being the “Deferred Initial Advance,” as such term is
defined in the Credit Agreement) and must be for amounts shown on Schedule 2 of
the Credit Agreement, as modified with Buyer’s approval or as modified to
reflect additional invested or as otherwise expended amounts duly authorized in
accordance with the regime contemplated by Section 6.5(e) and that would have
been a Permitted Purpose pursuant to the Credit Agreement.
     (d) Except as otherwise specifically provided for in this Agreement, the
Deferred Entertainment Investments shall be deemed to constitute a part of the
Business and be Entertainment Investments held by the CPI Companies for all
purposes hereunder, including for purposes of the representations and warranties
set forth in Section 3.1 and the indemnification provisions of Article 7.
     (e) The Parties acknowledge that, but for certain considerations, the
Deferred Entertainment Investments would have been transferred to the Companies
as part of the Corporate Restructuring. Accordingly, pending the completion of
the Deferred Investment Transfers, the Corporate Sellers and/or Cohl shall cause
the Deferred Entertainment Investments to be managed as if they were included in
the Business and therefore subject to the Securityholder Agreement (except that
Cohl alone shall have the right to determine whether or not to acquire the Blast
City Investment) and in a manner not prejudicial to the interests or right the
Buyer would have had in, or with respect to, the Deferred Entertainment
Investments had they been transferred to the Companies as part of the Corporate
Restructuring.
7. Indemnification.
     7.1 Indemnification by the Sellers and Cohl.
     (a) Subject to the provisions of this Article 7, the Corporate Sellers and
Cohl, jointly and severally (without any right of contribution from the
Companies) shall

20



--------------------------------------------------------------------------------



 



protect, indemnify and hold harmless Buyer, Buyer Parent, each of their
permitted assigns, the Affiliates of the Buyer Group (excluding the CPI
Companies), and where applicable, each officer and director of the Buyer Group
Affiliate (collectively, the “Buyer Indemnified Parties”), in respect of any
losses, claims, damages, liabilities, deficiencies, delinquencies, defaults,
assessments, fees, penalties or related costs or expenses, including, but not
limited to, court costs and reasonable attorneys’, and accountants’ fees and
disbursements, without duplication but reduced by any net amount paid to any
such indemnified party or any CPI Company on account thereof by any insurance
policies and other contributions received by any such indemnified party or any
CPI Company from third parties and any reduction in Taxes attributable thereto
(collectively referred to herein as “Damages”), incurred by such Person arising
out of, relating to, or based upon the breach of any of the representations and
warranties (other than as set forth in Section 3.3), covenants or agreements
made by the Sellers or Cohl in this Agreement, including the Schedules hereto
but excluding all Exhibits hereto, or in any certificate or instrument delivered
by or on behalf of the Sellers or Cohl pursuant to this Agreement. For purposes
of this Section 7.1, any Damages incurred by a CPI Company shall be deemed to be
a Damage incurred by the Buyer in an amount equal to the amount of such Damage
incurred by the CPI Company multiplied by Buyer’s direct or indirect percentage
ownership interest in such CPI Company.
     (b) Subject to the provisions of this Section 7, each Seller, severally and
not jointly, shall protect, indemnify and hold harmless the Buyer Indemnified
Parties in respect of any Damages incurred by the Buyer Indemnified Parties
arising out of, relating to or based upon the breach of any of such Seller’s
representations and warranties set forth in Section 3.3.
     7.2 Indemnification by the Buyer Group. Subject to the provisions of this
Article 7, the Buyer Group shall protect, indemnify and hold harmless each
Seller and its permitted assigns, each Seller’s Affiliates and, where
applicable, each Seller’s officers and directors, in respect of any Damages
incurred by such Person arising out of, relating to, or based upon the breach of
any of the representations, warranties, covenants or agreements made by the
Buyer Group in this Agreement, including the Schedules hereto but excluding all
Exhibits hereto, or in any certificate or instrument delivered by or on behalf
of the Buyer Group pursuant to this Agreement.
     7.3 Indemnification Procedures. The obligations and liabilities of each
indemnifying Party hereunder with respect to claims resulting from the assertion
of liability by another Party or third parties shall be subject to the following
terms and conditions:
     (a) Any Person (the “Indemnified Party”) making a claim for indemnification
(a “Claim”) against the Buyer Group, the Sellers or Cohl (the “Indemnifying
Party”) under this Section 7 shall notify each Indemnifying Party thereof in
writing with reasonable details of a Claim promptly after the Indemnified Party
discovers the liability, obligation or facts giving rise to such Claim;
provided, however, the failure of the Indemnified Party to provide prompt notice
of a Claim as contemplated by this Section 7.3(a) shall not affect the right of
the Indemnified Party to be indemnified

21



--------------------------------------------------------------------------------



 



pursuant to this Article 7 for such Claim except to the extent such failure
materially prejudices the ability of the Indemnifying Party to defend such
Claim.
     (b) Any Indemnifying Party will have the right to defend the Indemnified
Party against any third party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as the Indemnifying Party conducts
the defense of the Claim actively and diligently and in good faith.
     (c) So long as the Indemnifying Party is conducting the defense of a third
party Claim in accordance with Section 7.3(b), (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Claim, and (ii) the Indemnifying Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Claim
without the prior written consent of the Indemnified Party (not to be withheld
or delayed unreasonably) unless such judgment or settlement contains an
unconditional release of the Indemnified Party and does not impose any
injunctive or other equitable relief against (or any other obligation on) the
Indemnified Party.
     (d) In the event any of the conditions in Section 7.3(b) is or becomes
unsatisfied, however, (i) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, a
third party Claim in any manner it reasonably may deem appropriate (the
Indemnified Party need not obtain any consent from any Indemnifying Party in
connection therewith, but, acting reasonably, will keep informed and consult
with the Indemnifying Party) and (ii) the Indemnifying Party will remain
responsible for any Damages the Indemnified Party may suffer arising out of,
relating to or based upon the Claim to the fullest extent provided in this
Section 7; provided, that in no event shall an Indemnifying Party be responsible
for the fees of more than one law firm, except in the case of a conflict of
interest, or where required to address local law issues or specialized areas of
the law.
     7.4 Time Limits on Liability; Indemnification Cap.
     (a) The representations and warranties of the Parties shall survive the
Closing. Anything contained in this Agreement to the contrary notwithstanding,
the liability of any Party for indemnity with respect thereto shall only extend
to matters for which a bona fide claim has been asserted by written notice of
such claim with reasonable details delivered to the Indemnifying Party on or
before eighteen (18) months from the Closing Date, except for (i) breaches of
the representations and warranties with respect to Tax matters as set forth in
Section 3.1(m) which will survive for statutory limitation periods, including
any extensions or waivers thereof and (ii) breaches of the representations and
warranties set forth in Section 3.1(b)(ii) and (iv) which shall survive
indefinitely. This Section 7.4 shall not at any time relieve any Party from the
performance of such Party’s agreements, covenants or undertakings set forth in
this Agreement and such agreements, covenants or undertakings shall survive
without limitation.
     (b) Notwithstanding anything herein to the contrary, the liability of the
Sellers and Cohl to protect, indemnify and to hold harmless the Buyer
Indemnified Parties with

22



--------------------------------------------------------------------------------



 



respect to Damages pursuant to the provisions of Section 7.1 arising from a
breach of a representation or warranty shall not apply to the extent that the
amount of such Damages exceed the then CPI Notional Basket Value Amount.
     (c) Notwithstanding anything herein to the contrary, the total liability
for the Buyer Group to protect, indemnify and hold harmless the Sellers with
respect to Damages pursuant to the provisions of Section 7.2 arising from a
breach of a representation or warranty shall not apply to the extent that the
amount of such Damages exceeds the then LN Notional Basket Value Amount.
     (d) Notwithstanding anything herein to the contrary, no indemnification
claim may be made under Section 7.1(a) for a breach of a representation or
warranty (the “Threshold Items”) unless and until the aggregate amount of all
Damages sustained or incurred to which the indemnity under Section 7.1(a) for
the Threshold Items would apply exceeds $250,000.00 (the “Threshold Amount”). If
such aggregate Damages for the Threshold Items exceed the Threshold Amount, then
the aggregate liability of the Sellers and Cohl shall be (subject to the other
provisions of this Section 7.4) for the Damages for the Threshold Items in
excess of the Threshold Amount.
     (e) Notwithstanding anything herein to the contrary, no indemnification
claim made under Section 7.1 need be paid until after the deadline for the
exercise of the Put Option.
     (f) Cohl and the Sellers shall have the right to deliver shares of Buyer
Parent Common Stock (“Payment Shares”) to Buyer Group as payment of indemnity
obligations under Section 7.1 hereof. For these purposes, Payment Shares will be
valued at the closing share price of Buyer Parent Common Stock on the date such
Payment Shares are delivered to the Buyer Group. All Payment Shares will be
treated first as coming from those shares of Buyer Parent Common Stock that are
not then subject to the restrictions contained in Section 4.3 of the LN
Securities Agreement (“Unlocked Shares”) and, after all Unlocked Shares have
been so used, second as coming from those shares of Buyer Parent Common Stock
that are then subject to the restrictions contained in Section 4.3 of the LN
Securities Agreement.
     7.5 Right to Indemnification Not Affected By Knowledge or Materiality. The
right to indemnification, payment of Damages or other remedy based on the breach
of representations, warranties, covenants, and obligations will not be affected
by any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation. The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations. Furthermore, for the purposes of calculating the amount of
Damages arising from any breach or default of any of the representations,
warranties, covenants and agreements contained in this Agreement, the

23



--------------------------------------------------------------------------------



 



applicable provisions thereof shall be read and interpreted as if any
qualification stated herein with respect to materiality or material adverse
effect was not contained therein.
     7.6 Exclusive Remedy. Except for actions for statutory or common law fraud
or intentional misrepresentation and for the remedy granted to Buyer in
connection with the Put Option, the remedies provided in this Article 7 shall be
the sole and exclusive remedies available to any Indemnified Party for monetary
compensation with respect to any claim under this Agreement for a breach or
default of any representation, warranty, covenant or agreement (including the
Schedules hereto, but excluding the Exhibits hereto), but the foregoing shall
not preclude any Party from seeking equitable remedies without compliance or
regard to Article 7.
8. Miscellaneous.
     8.1 Payment of Certain Fees and Expenses. Each of the Parties shall pay the
fees and expenses incurred by it in connection with the negotiation,
preparation, execution and performance of this Agreement, including, without
limitation, brokers’ fees, attorneys’ fees and accountants’ fees. All such fees
and expenses of the Companies (including for Corporate Restructuring except as
otherwise provided for in the last sentence of this Section) shall be borne by
the Sellers and in no event shall any assets of the Companies be utilized for or
reduced by the payment of any such fees and expenses. Notwithstanding the
foregoing, the costs and expenses of effecting the Corporate Restructuring shall
be borne as to $120,000 by the Companies.
     8.2 Notices. All notices, requests, demands and other communications which
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given if delivered personally or mailed, first class
mail, postage prepaid, return receipt requested, or sent by telecopier, as
follows:
     (a) If to the Companies, then the notice must be provided to both the
Sellers and the Buyer.
     (b) If to Sellers or Cohl:
Michael Cohl
28 Pine Road
Palm Court
Bellville, St. Michael, Barbados
Telecopier No.: (246) 429-5143
with a copy to:
Torys LLP
237 Park Avenue, 20th Floor
New York, New York 10017
Attention: Gary Gartner and
                  Richard Willoughby
Telecopier No.: (212) 682-0200

24



--------------------------------------------------------------------------------



 



     (c) If to Buyer or Buyer Parent:
Live Nation, Inc.
9348 Civic Center Drive, 4th Floor
Beverly Hills, CA 90210
Attention: Alan Ridgeway, Chief Financial Officer
Telecopier No.: (310) 867-7054
       with a copy to:
Live Nation, Inc.
9348 Civic Center Drive, 4th Floor
Beverly Hills, CA 90210
Attention: Michael Rowles, General Counsel
Telecopier No.: (310) 867-7158
or to such other address as a Party shall have specified by notice in writing to
the other Parties. All such notices, requests, demands and communications shall
be deemed to have been received on the earlier of the date of delivery or on the
fifth Business Day after the mailing thereof.
     8.3 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the entire agreement between the Parties and supersedes all
prior agreements and understandings, oral and written, between the Parties with
respect to the subject matter hereof, including that certain Letter of Intent
dated March 14, 2006 by and among certain of the Parties.
     8.4 Binding Effect; Benefit. This Agreement shall inure to the benefit of
and be binding upon the Parties and their respective heirs, personal
representatives, successors and permitted assigns. Except as provided in or
contemplated by Article 7, which shall confer upon the Persons referred to
therein for whose benefit it is intended the right to enforce such Article,
nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Parties or their respective heirs, personal
representatives, successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
     8.5 Assignability. This Agreement shall not be assignable by the Sellers or
Cohl without the prior written consent of Buyer or by Buyer or Buyer Parent
without the prior written consent of the Sellers (with the Seller Representative
acting as the attorney-in-fact for and on behalf of the Sellers, in the Seller
Representative’s sole and absolute discretion); provided, however, that Buyer or
Buyer Parent shall be entitled to assign this Agreement, and all of their
respective rights and obligations hereunder (including the Put Option) to a
direct or indirect wholly-owned subsidiary without the consent of the Sellers or
any other party, so long as Buyer or Buyer Parent, as applicable, guarantees the
full performance of the obligations set forth herein in a manner reasonably
satisfactory to the Seller Representative.
     8.6 Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Buyer Group and
the Sellers (with the Seller Representative acting as the attorney-in-fact for
and on behalf of the Sellers, in the Seller Representative’s sole and absolute
discretion). No waiver by any Party of any of the

25



--------------------------------------------------------------------------------



 



provisions hereof shall be effective unless explicitly set forth in writing and
executed by the Party so waiving (with the Seller Representative acting as the
attorney-in-fact for and on behalf of the Sellers, in the Seller
Representative’s sole and absolute discretion) . Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representations, warranties, covenants, or agreements contained herein, and
in any documents delivered or to be delivered pursuant to this Agreement and in
connection with the Closing hereunder. The waiver by any Party (with the Seller
Representative acting as the attorney-in-fact for and on behalf of the Sellers,
in the CPI Representative’s sole and absolute discretion) of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
     8.7 Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.
     8.8 Severability. If any provision of this Agreement shall be declared by
any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.
     8.9 Counterparts. This Agreement may be executed manually or by facsimile
or similar electronic means in any number of counterparts, each of which shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument.
     8.10 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
principles of conflict of law.
     8.11 Dispute Resolution. Any dispute, difference or question (“Dispute”)
between the Buyer Group, on the one hand, and the Sellers, the Companies or
Cohl, on the other hand (“Disputing Parties”), shall be resolved in accordance
with the following dispute resolution procedures:
     (a) Good Faith Negotiations. The Disputing Parties shall endeavor, in good
faith, to resolve the Dispute through negotiations. If the Parties fail to
resolve the Dispute within a reasonable time, each Party shall nominate a senior
officer or officers of its management to meet at any mutually agreed location to
resolve the Dispute.
     (b) Mediation. In the event that the negotiations do not result in a
mutually acceptable resolution, either Disputing Party may require that the
Dispute shall be referred to mediation in New York, New York. One mediator shall
be appointed by the agreement of the Disputing Parties. The mediator shall be a
suitably qualified Person having no direct or personal interest in the outcome
of the Dispute. Mediation shall be held within thirty (30) days of referral to
mediation. In the event the Disputing Parties are unable to agree on a mediator,
the Disputing Parties agree to the appointment of a mediator pursuant to the
Commercial Mediation Rules of the American Arbitration Association. In the event
the Disputing Parties are unsuccessful in their mediation of the Dispute, or if
there is any Dispute about the scope of or the compliance by any Party with

26



--------------------------------------------------------------------------------



 



the provisions of Section 8.11, either Disputing Party may require that the
Dispute be settled in accordance with the provisions of Section 8.12.
     8.12 Jurisdiction/No Jury Trial. Each Party hereby submits to the
non-exclusive jurisdiction of the state courts located in New York, NY and the
federal court located in the Southern District of New York with respect to all
actions brought under this Agreement and hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such courts. Each Party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT.
     8.13 Seller Representative.
     (a) By its execution of this Agreement, each of the Sellers shall
conclusively be deemed to have consented to, approved and agreed to be bound by,
as applicable:
     (i) To irrevocably appoint the Seller Representative as the
attorney-in-fact (which appointment is acknowledged by each Seller and the
Seller Representative as being coupled with an interest) for and on behalf of
each Seller as provided in this Agreement. Each Seller agrees not to revoke such
appointment and that any attempt to do so shall be null and void and without
effect.
     (ii) The taking by the Seller Representative of any and all actions and the
making of any decisions required or permitted to be taken by the Seller
Representative under this Agreement and the Escrow Agreement. The Seller
Representative shall have authority and power to act as the attorney-in-fact for
and on behalf of each Seller with respect to the disposition, settlement or
other handling of all indemnity claims under Article 7. Each Seller shall be
bound by all actions taken by the Seller Representative in connection with
indemnity claims under Article 7, and Buyer shall be entitled to rely on any
action or decision of the Seller Representative in connection therewith.
     (iii) Notwithstanding any other provision hereof, the Seller Representative
shall not have the right to take any actions or make any decisions that
increase, directly or indirectly, the potential liability of any Seller from
that which is created pursuant to the terms hereof or that have the effect of
treating any Seller differently from any or all of the others.
     (b) The initial Seller Representative shall be Michael Cohl. If Michael
Cohl shall resign as the Seller Representative, or upon the determination of the
Majority Seller, the Majority Seller shall be the Seller Representative. The
Seller Representative shall have the power to appoint any substitute and to
delegate to that substitute any power hereby conferred (other than this power of
substitution) as if that substitute had been originally appointed as the Seller
Representative.

27



--------------------------------------------------------------------------------



 



     (c) The Corporate Sellers and Cohl agree (i) to hold the Buyer harmless
from any Damages it incurs in relying upon the Seller Representative’s authority
in performing his role under this Agreement and the Escrow Agreement, except to
the extent of any such Damages arising from fraud or willful misconduct by the
Buyer Group and (ii) that their obligation set forth in this Section 8.13(c)
shall be subject to the indemnification obligations of the Corporate Sellers and
Cohl under Article 7.
9. Definitions.
     9.1 Defined Terms. As used in this Agreement, each of the following terms
has the meaning given it below:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.
     “Applicable Law” means any statute, law, rule or regulation or any
judgment, order, writ, injunction or decree of any Governmental Entity to which
a specified Person or property is subject.
     “Business Day” means any day other than a Saturday or Sunday, on which
national banks in Houston, Texas and New York, New York are required or
permitted to be open.
     “Code” means the Internal Revenue Code of 1986, as amended and in effect on
the Closing Date.
     “CPI Notional Basket” shall mean a hypothetical account that initially
contains 927,500 shares of Buyer Parent Common Stock. Each time, if at all, that
Sellers or Cohl pay a Claim for Damages pursuant to the provisions of
Section 7.1 arising from a breach of a representation or warranty, the CPI
Notional Basket will be reduced by the number of shares of Buyer Parent Common
Stock that has a then aggregate Market Value equal to the amount of such
payment. The number of shares of Buyer Parent Common Stock in the CPI Notional
Basket shall be appropriately adjusted, from time to time, for stock splits,
reverse splits, stock dividends and other similar transactions affecting the of
Buyer Parent Common Stock.
     “CPI Notional Basket Value Amount” shall mean, as of any time, the
aggregate Market Value of all shares of Buyer Parent Common Stock in the CPI
Notional Basket at such time; provided, however, if a Notional Cash Out Event
should ever occur, then the CPI Notional Basket Value Amount shall thereafter be
equal to, as of any time, the amount determined as follows:
     (i) the aggregate value, determined as of the date of such Notional Cash
Out Event, of the consideration that would have been received in such Notional
Cash Out Event by a hypothetical shareholder that owned the same number of
shares of Buyer Common Stock that are in the CPI Notional Basket at the time of
the Notional Cash Out Event; minus

28



--------------------------------------------------------------------------------



 



     (ii) the aggregate of all amounts paid by Sellers or Cohl on or after the
date of the Notional Cash Out Event in respect of Claims for Damages pursuant to
the provisions of Section 7.1 arising from a breach of a representation or
warranty made.
     “Encumbrances” means liens, charges, pledges, options, mortgages, deeds of
trust, security interests, claims, restrictions (whether on voting, sale,
transfer, disposition or otherwise), licenses, sublicenses, easements and other
encumbrances of every type and description, whether imposed by law, agreement,
understanding or otherwise.
     “Environmental Laws” shall mean all treaties, conventions or federal, state
or local laws relating to health, safety or the environment, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, the Hazardous Material Transportation Act, the Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the National Environmental
Policy Act, the Oil Pollution Act and the Occupational Safety and Health Act, as
these treaties, conventions or laws have been amended or supplemented, and any
regulations promulgated pursuant thereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “GAAP” means generally accepted accounting principles as in effect on the
date of this Agreement.
     “Governmental Entity” means any court or tribunal in any jurisdiction
(domestic or foreign) or any public, governmental or regulatory body, agency,
department, commission, board, bureau or other authority or instrumentality
(domestic or foreign).
     “Hazardous Substances” means any substance classified under Environmental
Laws as hazardous, toxic, pollutants or contaminants, including without
limitation, friable asbestos and polychlorinated biphenyls.
     “Intellectual Property” means patents, trademarks, service marks, trade
names, copyrights, trade secrets, know-how, inventions, and similar rights, and
all registrations, applications, licenses and rights with respect to any of the
foregoing.
     “IRS” means the Internal Revenue Service.
     “Knowledge of the Corporate Sellers” means the actual knowledge of Cohl,
Gary Moss or Eric Rosen after reasonable inquiry.
     “LN Notional Basket” shall mean a hypothetical account that initially
contains 927,500 shares of Buyer Parent Common Stock. Each time, if at all, that
Buyer Group pays a Claim for Damages pursuant to the provisions of Section 7.2
arising from a breach of a representation or warranty, the LN Notional Basket
will be reduced by the number of shares of Buyer Parent Common Stock that has a
then aggregate Market Value equal to the amount of such payment. The number of
shares of Buyer Parent Common Stock in

29



--------------------------------------------------------------------------------



 



the LN Notional Basket shall be appropriately adjusted, from time to time, for
stock splits, reverse splits, stock dividends and other similar transactions
affecting the Buyer Parent Common Stock.
     “LN Notional Basket Value Amount” shall mean, as of any time, the aggregate
Market Value of all shares of Buyer Parent Common Stock in the LN Notional
Basket at such time; provided, however, if a Notional Cash Out Event should ever
occur, then the LP Notional Basket Value Amount shall thereafter be equal to, as
of any time, the amount determined as follows:
     (i) the aggregate value, determined as of the date of such Notional Cash
Out Event, of the consideration that would have been received in such Notional
Cash Out Event by a hypothetical shareholder that owned the same number of
shares of Buyer Common Stock that are in the LN Notional Basket at the time of
the Notional Cash Out Event; minus
     (ii) the aggregate of all amounts paid by Buyer Group on or after the date
of the Notional Cash Out Event in respect of Claims for Damages pursuant to the
provisions of Section 7.2 arising from a breach of a representation or warranty
made.
     “Market Value” shall mean the average closing share price of Buyer Parent
Common Stock over the prior three trading days on the New York Stock Exchange
(or, if Buyer Parent Common Stock is no longer listed on the New York Stock
Exchange, such other national exchange (or NASDAQ) on which it is so listed, and
if Buyer Parent Common Stock is not so listed, the fair market value of a share
of Buyer Parent Common Stock shall be determined in good faith by the Buyer
Parent’s board of directors).
     “Material Adverse Effect” means a material adverse effect on the assets,
business, financial condition or results of operations of the CPI Companies
taken as a whole other than any effect relating the transactions contemplated by
this Agreement.
     “Medallion Signature Guarantee Programs” shall mean any one of the
following programs:
     (i) Securities Transfer Agents Medallion Program (STAMP) whose participants
include more than 7,000 U.S. and Canadian financial institutions.
     (ii) Stock Exchanges Medallion Program (SEMP) whose participants include
the regional stock exchange member firms, and clearing and trust companies.
     (iii) New York Stock Exchange Medallion Signature Program (MSP) whose
participants include NYSE member firms.
     “Notional Cash Out Event” shall mean any merger, tender offer, exchange
offer, consolidation or similar transaction that results in the shares of Buyer
Parent Common

30



--------------------------------------------------------------------------------



 



Stock being transferred or exchanged for cash, securities of an issuer other
than Buyer Parent or some combination of cash and securities of an issuer other
than Buyer Parent.
     “Permits” means licenses, permits, franchises, consents, approvals and
other authorizations of or from Governmental Entities.
     “Permitted Encumbrances” means (a) Encumbrances for Taxes not yet due and
payable; (b) mechanics’, materialmans’, suppliers’, vendors’ or similar
Encumbrances arising in the ordinary course of business securing amounts which
are not delinquent and for which adequate reserves are kept on the financial
statements and books and records of the appropriate Person; (c) Encumbrances
created pursuant to equipment leases entered into in the ordinary course of
business which encumber the property which is the subject of the lease to the
extent such leases are properly described on Schedule 3.1(f)(ii); (d)
Encumbrances for liens (other than for liens for borrowed money or other Debt)
that do not, individually or in the aggregate, materially reduce the usefulness
or value to the CPI Companies of the encumbered asset; and (e) with respect to
contracts, agreements or instruments, the rights of the other parties thereto to
the extent that such have been disclosed on the Schedules to this Agreement if
required to be so disclosed.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, enterprise, unincorporated organization
or Governmental Entity.
     “Proceedings” means all proceedings, actions, claims, suits, investigations
and inquiries by or before any arbitrator or Governmental Entity.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller Representative” shall mean the Seller Representative appointed
pursuant to Section 8.13 from time to time (the initial Seller Representative
being Cohl).
     “Sellers Disclosure Schedules” means the Schedules which are made a part of
Section 3.1 and Schedule 6.5.
     “Subsidiary” means any corporation more than fifty percent (50%) of whose
outstanding voting securities, or any partnership, joint venture, or other
entity more than fifty percent (50%) of whose total equity interests is owned,
directly or indirectly, by the Company, but shall exclude any Entertainment
Investment.
     “Taxes” means any income taxes or similar assessments or any sales,
value-added excise, occupation, use, ad valorem, property, production,
severance, transportation, employment, payroll, franchise, import or custom
duties or taxes or other tax imposed by any United States federal, state or
local (or any foreign or provincial) taxing authority, including any interest,
penalties or additions attributable thereto.
     “Tax Return” means any return or report, including any related or
supporting information, with respect to Taxes.

31



--------------------------------------------------------------------------------



 



     “Treasury Regulations” means one or more treasury regulations promulgated
under the Code by the Treasury Department of the United States.
     9.2 Certain Additional Defined Terms. In addition to such terms as are
defined in Section 9.1, the following terms are used in this Agreement as
defined in the Sections of this Agreement referenced opposite such terms:

      Defined Terms   Reference
Affiliate
  — Section 9.1
Agreement
  — Preamble
Ancillary Agreement
  — Section 3.1(b)(i)
Blast City Investment
  — Section 6.5
Business
  — Recital 2
Buyer
  — Preamble
Buyer Group
  — Preamble
Buyer Indemnified Parties
  — Section 7.1(a)
Buyer Parent Common Stock
  — Section 3.2(e)
Cash Purchase Price
  — Section 2.2
Claim
  — Section 7.3(a)
Closing
  — Section 2.1
Closing Date
  — Section 2.1
Cohl
  — Preamble
Cohl Services Agreement
  — Section 1.2
Companies
  — Preamble
Concert Productions
  — Preamble
Content 2005
  — Preamble
Content 2006
  — Preamble
Corporate Restructuring
  — Section 3.1(m)
Corporate Sellers
  — Preamble
CPI B.V. Investment
  — Section 6.5
CPI Companies
  — Recital 3
CPI Entertainment
  — Preamble
CPI Intellectual Property
  — Section 3.1(i)
CPI Permits
  — Section 3.1(f)(iii)
Credit Agreement
  — Section 1.4
Damages
  — Section 7.1(a)
Debt
  — Section 3.1(d)(ii)
Deferred Entertainment Investments
  — Section 6.5(a)
Deferred Initial Advance
  — Section 6.5(a)
Disclosed Liabilities
  — Section 3.1(d)(i)
Dispute
  — Section 8.11
Disputing Parties
  — Section 8.11
Entertainment Agreements
  — Section 3.1(b)(iii)
Entertainment Events
  — Section 3.1(b)(iii)
Entertainment Investments
  — Section 3.1(b)(iii)
Equity Interests
  — Section 3.1(b)(iv)
Escrow Agent
  — Section 5.1(b)

32



--------------------------------------------------------------------------------



 



      Defined Terms   Reference
Escrow Agreement
  — Section 2.3
Escrow Fund
  — Section 2.3
Grand
  — Preamble
Grand Theatricals Investment
  — Section 6.5
Grand ROW
  — Preamble
Initial Advance
  — Section 4.5
Indemnified Party
  — Section 7.3(a)
Indemnifying Party
  — Section 7.3(a)
LN Board
  — Section 6.2
Other Sellers
  — Preamble
Intellectual Property
  — Section 3.1(i)
Invested Amounts
  — Section 3.1(d)(ii)
KSC
  — Section 1.2
LN Board
  — Section 6.2
LN SEC Documents
  — Section 3.2(f)
LN Securities Agreement
  — Section 3.3(e)
LN Shares
  — Section 2.2
Majority Seller
  — Preamble
Material Contracts
  — Section 3.1(f)(i)
Minor Contracts
  — Section 3.1(f)(i)
Non-Compete Covenants
  — Section 6.3
Parties
  — Preamble
Purchase Price
  — Section 2.2
Purchased Interests
  — Section 1.1
Put Option
  — Section 6.1
Real Estate
  — Section 3.1(f)(ii)
Real Estate Leases
  — Section 3.1(f)(ii)
ROW Tour
  — Preamble
RS Tour
  — Section 3.1(b)(iii)
SEC
  — Section 3.2(f)
Sellers
  — Preamble
Securityholders Agreement
  — Section 1.3
34 Act Reports
  — Section 3.2(f)
Threshold Amount
  — Section 7.4(d)
Threshold Items
  — Section 7.4(d)
Tour
  — Preamble
Ultrastar Investment
  — Section 6.5
USA Tour
  — Preamble

     9.3 References. All references in this Agreement to Sections, paragraphs
and other subdivisions refer to the Sections, paragraphs and other subdivisions
of this Agreement unless expressly provided otherwise. The words “this
Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. Whenever the words “include”, “includes” and
“including” are used in this Agreement, such words shall be deemed to be
followed by the

33



--------------------------------------------------------------------------------



 



words “without limitation”. Each reference herein to a Schedule or Exhibit
refers to the item identified separately in writing by the Parties as the
described Schedule or Exhibit to this Agreement. All Schedules (but not
Exhibits) are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.
All terms defined in this Agreement in their singular or plural forms have
correlative meanings when used in their plural or singular forms, respectively.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.

          BUYER   SFX ENTERTAINMENT, INC.
 
       
 
  By:   /s/ Alan B. Ridgeway
 
       
 
        BUYER PARENT   LIVE NATION, INC.
 
       
 
  By:   /s/ Alan B. Ridgeway
 
       
 
        CORPORATE SELLERS   SAMCO INVESTMENTS LTD.
 
       
 
  By:   /s/ Christopher C. Morris
 
       
 
            CONCERT PRODUCTIONS INTERNATIONAL INC.
 
       
 
  By:   /s/ John H. Perkins
 
       
 
            CPI ENTERTAINMENT RIGHTS INC.
 
       
 
  By:   /s/ John H. Perkins
 
       

35



--------------------------------------------------------------------------------



 



            OTHER SELLERS
(From Exhibit A)   CHARLES ROSNER BRONFMAN FAMILY TRUST
 
       
 
  By:   /s/ Stephen R. Bronfman, Trustee
 
       
 
            Each of ORION CAPITAL CORPORATION; THE ARTHUR FOGEL/KALEEN LEMMON
FAMILY TRUST; S. STEPHEN HOWARD; GORDON CURRIE; GERALD BARAD; ROMPER HOLDINGS
(USA) LTD.; SURGE VENTURES INC.; D. MARK NORMAN; ERIC KERT; and GARY MOSS; by
their duly authorized attorney
 
            Under power of attorney:
 
       
 
  By:   /s/ Michael Cohl
 
       
 
        COHL   MICHAEL COHL

36



--------------------------------------------------------------------------------



 



          COMPANIES   CPI ENTERTAINMENT CONTENT (2005), INC.
 
       
 
  By:   /s/ John H. Perkins
 
       
 
            CPI ENTERTAINMENT CONTENT (2006), INC.
 
       
 
  By:   /s/ John H. Perkins
 
       
 
            CPI INTERNATIONAL TOURING INC.
 
       
 
  By:   /s/ John H. Perkins
 
       
 
            CPI TOURING (USA), INC.
 
       
 
  By:   /s/ John H. Perkins
 
       
 
            GRAND ENTERTAINMENT (ROW), LLC
 
       
 
  By:   /s/ John H. Perkins
 
       
 
       

37